DETAILED ACTION
Response to Amendment
	In response to amendment filed on 9/26/2022, claims 1, 4, 6- 7, 9, 11, 15- 17, 19 are amended, claims 21- 22 are added as a new claims, claims 3 and 18 are cancelled. Claims 1- 2, 4- 17 and 19- 22 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 9/26/2022 have been fully considered but they are not persuasive. On page 10, last two paragraphs, applicant argues, “………Moon describes that NAS recovery may be performed when "connection re-establishment" occurs after RLF. In other words, in Moon, NAS recovery may follow connection re-establishment, which may follow RLF. There is no suggestion in either reference that NAS recovery (as in Ohlsson 0190) includes RLF. Similarly, there is no suggestion in either reference that RLF may be declared "when access stratum security has not been established" as in claim 1.”.
Examiner disagrees and respectfully states that as per the recitations of claim 1, “declare radio link failure when access stratum security has not been established between the wireless device and the cell when the capability enquiry is received”; Ohlsson clearly states about in [0190]…. If AS security has not been activated, the UE may ignore the message, send a UE capability reject, or trigger some error recovery mechanism like NAS recovery. Provided the check in the previous step is successful, the UE responds with the UE capability information message, including the UE capabilities (Step 3)…; further see [0194] about error recovery mechanism like security mode failure, or RRC re-establishment (i.e. link failure) or NAS recovery (i.e. error recovery like NAS recovery itself states that link is not working); but silent about clearly states about connection between NAS recovery and RLF; however Moon  here NAS recovery message can be performed when the terminal performs the connection re-establishment after the RLF occurs; see Moon [0066]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Moon with the teachings of Oscar to make system more effective. Having a mechanism wherein triggering NAS recovery as a part of RLF; greater way reliable communication can be carried out.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 2, 4- 11, 13- 19 and 20- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (US Pub. No. 2021/0153022 A1), hereafter Oscar in view of Moon et al. (US Pub. No. 2016/0269952 A1).

	Regarding claim 1, Oscar teaches an apparatus, comprising: a processing element configured to cause a wireless device (see Figs. 1- 2 and [0035] wireless device #14; see Fig. 10- 12 for wireless device) to:
	establish a radio resource control (RRC) connection with a cell provided by a cellular base station (in context with [0156] regarding radio network node (i.e. cellular base station) configured to establish a control plane connection between wireless device and radio network node; now refer to Fig. 2 step 200; further see [0015, 0086] about the control plane connection is a Radio Resource Control, RRC, connection);
	receive a capability enquiry from the cell (see #230); but silent about to declare radio link failure when access stratum security has not been established between the wireless device and the cell when the capability enquiry is received; Ohlsson clearly states about in [0190]…. If AS security has not been activated, the UE may ignore the message, send a UE capability reject, or trigger some error recovery mechanism like NAS recovery. Provided the check in the previous step is successful, the UE responds with the UE capability information message, including the UE capabilities (Step 3)…; further see [0194] about error recovery mechanism like security mode failure, or RRC re-establishment (i.e. link failure) or NAS recovery (i.e. error recovery like NAS recovery itself states that link is not working); but silent about clearly states about connection between NAS recovery and RLF; however Moon  here NAS recovery message can be performed when the terminal performs the connection re-establishment after the RLF occurs; see Moon [0066]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Moon with the teachings of Oscar to make system more effective. Having a mechanism to declare radio link failure when access stratum security has not been established between the wireless device and the cell when the capability enquiry is received; greater way reliable communication can be carried out.
	

	Regarding claim 2, Oscar in view of Moon teaches as per claim 1, wherein Oscar teaches about the processing element is further configured to cause the wireless device to:
determine to not provide capability information for the wireless device to the cell in response to the capability enquiry if access stratum security has not been established between the wireless device and the cell when the capability enquiry is received; and determine to provide capability information for the wireless device to the cell in response to the capability enquiry if access stratum security has been established between the wireless device and the cell when the capability enquiry is received; already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery.

	Regarding claim 4, Oscar in view of Moon teaches as per claim 1, wherein Oscar teaches about if access stratum security has not been established between the wireless device and the cell when the capability enquiry is received, the processing element is further configured to cause the wireless device to: determine whether the wireless device has previously established access stratum security with the cell;
determine how much capability information to provide in response to the capability enquiry based at least in part on whether the wireless device has previously established access stratum security with the cell; already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing (previously or not) the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery; further see [0202]… the UE only sends a minimum part of the UE capabilities if AS security has not been activated. The minimum part could either be pre-defined in the standard or the network could indicate what parts are needed when it requests the UE capabilities. The full set of the UE capabilities would be transmitted later on after AS security activation..

	Regarding claim 5, Oscar in view of Moon teaches as per claim 4, wherein Oscar teaches about the processing element is further configured to cause the wireless device to: determine that the wireless device has previously established access stratum security with the cell; and provide full capability information to the cell while access stratum security has not been established between the wireless device and the cell based at least in part on determining that the wireless device has previously established access stratum security with the cell; already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing (previously or not) the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery; further see [0202]… the UE only sends a minimum part of the UE capabilities if AS security has not been activated. The minimum part could either be pre-defined in the standard or the network could indicate what parts are needed when it requests the UE capabilities. The full set of the UE capabilities would be transmitted later on after AS security activation..

	Regarding claim 6, Oscar in view of Moon teaches as per claim 4, wherein Oscar teaches about the processing element is further configured to cause the wireless device to: determine that the wireless device has previously established access stratum security with the cell; and provide full capability information to the cell while access stratum security has not been established between the wireless device and the cell based at least in part on determining that the wireless device has previously established access stratum security with the cell; already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing (previously or not) the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery; further see [0202]… the UE only sends a minimum part of the UE capabilities if AS security has not been activated. The minimum part could either be pre-defined in the standard or the network could indicate what parts are needed when it requests the UE capabilities. The full set of the UE capabilities would be transmitted later on after AS security activation..

	Regarding claim 7, Oscar in view of Moon teaches as per claim 4, wherein Oscar teaches about the processing element is further configured to cause the wireless device to:
establish access stratum security with the cellular base station; and detach and re-attach or perform a tracking area update (TAU) procedure or perform a periodic registration update procedure with the cell based at least in part on having provided partial capability information to the cell and having established access stratum security with the cell; see [0206] reconfigure

	Regarding claim 8, Oscar in view of Moon teaches as per claim 1, wherein Oscar teaches about the processing element is further configured to cause the wireless device to:
establish access stratum security with the cell; and store information indicating that the wireless device has previously established access stratum security with the cell based at least in part on establishing access stratum security with the cell; see [0011].

	Regarding claim 9, Oscar teaches a wireless device, comprising: an antenna; a radio operably coupled to the antenna; and a processing element operably coupled to the radio; wherein the wireless device is configured to (see Figs. 1- 2 and [0035] wireless device #14; see Fig. 10- 12 for wireless device) to:
	establish a radio resource control (RRC) connection with a cell provided by a cellular base station (in context with [0156] regarding radio network node (i.e. cellular base station) configured to establish a control plane connection between wireless device and radio network node; now refer to Fig. 2 step 200; further see [0015, 0086] about the control plane connection is a Radio Resource Control, RRC, connection);
	receive a capability enquiry from the cell (see #230); but silent about to declare radio link failure when access stratum security has not been established between the wireless device and the cell when the capability enquiry is received; Ohlsson clearly states about in [0190]…. If AS security has not been activated, the UE may ignore the message, send a UE capability reject, or trigger some error recovery mechanism like NAS recovery. Provided the check in the previous step is successful, the UE responds with the UE capability information message, including the UE capabilities (Step 3)…; further see [0194] about error recovery mechanism like security mode failure, or RRC re-establishment (i.e. link failure) or NAS recovery (i.e. error recovery like NAS recovery itself states that link is not working); but silent about clearly states about connection between NAS recovery and RLF; however Moon  here NAS recovery message can be performed when the terminal performs the connection re-establishment after the RLF occurs; see Moon [0066]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Moon with the teachings of Oscar to make system more effective. Having a mechanism to declare radio link failure when access stratum security has not been established between the wireless device and the cell when the capability enquiry is received; greater way reliable communication can be carried out.

	Regarding claim 10, Oscar in view of Moon teaches as per claim 9, wherein Oscar teaches about the wireless device is further configured to:
determine to provide full capability information if access stratum security has been established between the wireless device and the cellular base station when the capability enquiry is received or if the wireless device has previously established access stratum security with the cellular base station; and
provide the full capability information in response to the capability enquiry; see [0202]… the UE only sends a minimum part of the UE capabilities if AS security has not been activated. The minimum part could either be pre-defined in the standard or the network could indicate what parts are needed when it requests the UE capabilities. The full set of the UE capabilities would be transmitted later on after AS security activation.

	Regarding claim 11, Oscar in view of Moon teaches as per claim 9, wherein Oscar states about the wireless device is further configured to: determine to provide partial and reduced capability information if access stratum security has not been established between the wireless device and the cellular base station when the capability enquiry is received and if the wireless device has not previously established access stratum security with the cellular base station, wherein the partial and reduced capability information indicates a capability that is lower than an actual capability of the wireless device with respect to one or more types of capability information; and provide the partial and reduced capability information in response to the capability enquiry; see [0202]… the UE only sends a minimum part of the UE capabilities if AS security has not been activated. The minimum part could either be pre-defined in the standard or the network could indicate what parts are needed when it requests the UE capabilities. The full set of the UE capabilities would be transmitted later on after AS security activation. This solution could be useful in cases where certain UE capabilities (like supported bands) are needed early on to configure, for example, UE measurement reporting. An example of this solution is illustrated in FIG. 23 for the case of NR. FIG. 23 illustrates only a minimum part of UE capabilities sent before AS activation. In this example solution, the network sends the UE capability enquiry message to the UE (Step 1). Since the UE capability enquiry message was received before AS security activation, the UE only includes a minimum set of UE capabilities in the UE capability information message that is sent to the network. Note that with this solution, the capabilities acquired early may benefit from being reacquired after start of security or from the protection offered by the solutions described earlier.

	Regarding claim 13, Oscar in view of Moon teaches as per claim 9, wherein Oscar states about the wireless device is further configured to: determine to not provide capability information if access stratum security has not been established between the wireless device and the cellular base station when the capability enquiry is received; already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery.

	Regarding claim 14, Oscar in view of Moon teaches as per claim 9, wherein Oscar states about the wireless device is further configured to:
determine whether to provide wireless device assistance information to the cellular base station based at least in part on whether access stratum security has been established between the wireless device and the cellular base station, wherein assistance information is not provided if access stratum security has not been established between the wireless device and the cellular base station and if the wireless device has not previously established access stratum security with the cellular base station; already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing (previously or not) the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery.

	Regarding claim 15, Oscar teaches a method, comprising: by a wireless user equipment (UE) device (see Figs. 1- 2 and [0035] wireless device #14; see Fig. 10- 12 for wireless device):
	establishing a radio resource control (RRC) connection with a cellular base station (in context with [0156] regarding radio network node (i.e. cellular base station) configured to establish a control plane connection between wireless device and radio network node; now refer to Fig. 2 step 200; further see [0015, 0086] about the control plane connection is a Radio Resource Control, RRC, connection);
	receiving a UE capability enquiry from the cellular base station, wherein the UE capability enquiry is received prior to access stratum (AS) security being established between the wireless UE device and the cellular base station; but silent about to declare radio link failure when access stratum security has not been established between the wireless device and the cell when the capability enquiry is received; Ohlsson clearly states about in [0190]…. If AS security has not been activated, the UE may ignore the message, send a UE capability reject, or trigger some error recovery mechanism like NAS recovery. Provided the check in the previous step is successful, the UE responds with the UE capability information message, including the UE capabilities (Step 3)…; further see [0194] about error recovery mechanism like security mode failure, or RRC re-establishment (i.e. link failure) or NAS recovery (i.e. error recovery like NAS recovery itself states that link is not working); but silent about clearly states about connection between NAS recovery and RLF; however Moon  here NAS recovery message can be performed when the terminal performs the connection re-establishment after the RLF occurs; see Moon [0066]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Moon with the teachings of Oscar to make system more effective. Having a mechanism to declare radio link failure when access stratum security has not been established between the wireless device and the cell when the capability enquiry is received; greater way reliable communication can be carried out.

	Regarding claim 16, Oscar in view of Moon teaches as per claim 15, wherein Oscar teaches about the method further comprises: determining that the wireless UE device has previously established AS security with the cellular base station; determining to provide full capability information based at least in part on determining that the wireless UE device has previously established AS security with the cellular base station; and providing the full capability information in response to a second UE capability enquiry; already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing (previously or not) the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery; now refer to see [0202]… the UE only sends a minimum part of the UE capabilities if AS security has not been activated. The minimum part could either be pre-defined in the standard or the network could indicate what parts are needed when it requests the UE capabilities. The full set of the UE capabilities would be transmitted later on after AS security activation.

	Regarding claim 17, Oscar in view of Moon teaches as per claim 15, wherein Oscar teaches about the method further comprises: determining that the wireless UE device has not previously established AS security with the cellular base station; see [0202]… the UE only sends a minimum part of the UE capabilities if AS security has not been activated. The minimum part could either be pre-defined in the standard or the network could indicate what parts are needed when it requests the UE capabilities. The full set of the UE capabilities would be transmitted later on after AS security activation. This solution could be useful in cases where certain UE capabilities (like supported bands) are needed early on to configure, for example, UE measurement reporting. An example of this solution is illustrated in FIG. 23 for the case of NR. FIG. 23 illustrates only a minimum part of UE capabilities sent before AS activation. In this example solution, the network sends the UE capability enquiry message to the UE (Step 1). Since the UE capability enquiry message was received before AS security activation, the UE only includes a minimum set of UE capabilities in the UE capability information message that is sent to the network. Note that with this solution, the capabilities acquired early may benefit from being reacquired after start of security or from the protection offered by the solutions described earlier.

	Regarding claim 19, Oscar in view of Moon teaches as per claim 15, wherein Oscar teaches about the method further comprises: determining to not provide capability information to the cellular base station in response to the UE capability enquiry based at least in part on receiving the UE capability enquiry from the cellular base station prior to AS security being established between the wireless UE device and the cellular base station (already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery) and determining that radio link failure has occurred based at least in part on receiving the UE capability enquiry from the cellular base station prior to AS security being established between the wireless UE device and the cellular base station; see [0190]…. If AS security has not been activated, the UE may ignore the message, send a UE capability reject, or trigger some error recovery mechanism like NAS recovery. Provided the check in the previous step is successful, the UE responds with the UE capability information message, including the UE capabilities (Step 3)…; but silent about clearly states about connection between NAS recovery and RLF; however Moon  here NAS recovery message can be performed when the terminal performs the connection re-establishment after the RLF occurs; see Moon [0066]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Moon with the teachings of Oscar to make system more effective. Having a mechanism wherein triggering NAS recovery as a part of RLF; greater way reliable communication can be carried out.

	Regarding claim 20, Oscar in view of Moon teaches as per claim 15, wherein Oscar teaches about the method further comprises: determining whether the wireless UE device has previously established AS security with the cellular base station; and determining whether to provide a UE assistance information message to the cellular base station prior to AS security being established between the wireless UE device and the cellular base station based at least in part on whether the wireless UE device has previously established AS security with the cellular base station, wherein the UE assistance information message is not provided prior to AS security being established between the wireless UE device and the cellular base station if the wireless UE device has not previously established AS security with the cellular base station; already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing (previously or not) the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery.

	Regarding claim 21, Oscar in view of Moon teaches as per claim 1, wherein Oscar teaches about wherein the processing element is further configured to cause the wireless device to: determine how much capability information to provide in response to the capability enquiry based at least in part on whether access stratum security has been established between the wireless device and the cellular base station when the capability enquiry is received; already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing (previously or not) the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery; further see [0202]… the UE only sends a minimum part of the UE capabilities if AS security has not been activated. The minimum part could either be pre-defined in the standard or the network could indicate what parts are needed when it requests the UE capabilities. The full set of the UE capabilities would be transmitted later on after AS security activation..

	Regarding claim 22, Oscar in view of Moon teaches as per claim 9, wherein Oscar teaches about wherein the wireless device is further configured to: determine how much capability information to provide in response to the capability enquiry based at least in part on whether access stratum security has been established between the wireless device and the cellular base station when the capability enquiry is received; already discussed above see [0080]… the method may include, responsive to receiving the capability enquiry 22, checking whether access stratum security is activated for securing (previously or not) the control plane connection 18 (Block 240). The method in this case may include transmitting the radio access capability information 20 only if access stratum security is activated for securing the control plane connection 18 according to said checking. Accordingly, in some embodiments the method may further include, responsive to determining based on said checking that access stratum security is not activated for securing the control plane connection 18, transmitting a radio access capability reject message rejecting the request for radio access capabilities or triggering non-access stratum recovery; further see [0202]… the UE only sends a minimum part of the UE capabilities if AS security has not been activated. The minimum part could either be pre-defined in the standard or the network could indicate what parts are needed when it requests the UE capabilities. The full set of the UE capabilities would be transmitted later on after AS security activation..

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468